DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/17/2020 and 05/18/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US. Pub. No. 2004/0004681, hereinafter “Ozawa”) in view of Cok et al. (US. Pub. No. 2014/0110040, hereinafter “Cok”). 
As to claim 1, Ozawa discloses a viewing angle control device [figure 2, “18” and “20”] comprising a plurality of first polarizing portions [figure 2, the parts that change the polarization of the light] and a plurality of transmissive portions [figure 2, the transmissive space between the polarization parts], wherein
the plurality of first polarizing portions are arranged along a first direction [figure 2, the plurality of first polarizing portions are arranged along a lateral direction].
Ozawa does not disclose the plurality of first polarizing portions extend in a second direction, and
the plurality of transmissive portions and the plurality of first polarizing portions are alternately arranged, wherein each of the first polarizing portions has a width in the first direction and a height in a direction perpendicular to the first direction and the second direction, and a ratio of the height to the width of each of the first polarizing portions is greater than 1.
Cok teaches a viewing angle control device [figures 1 and 3, “5” comprises a plurality of first micro portions “24”] comprising a plurality of first micro portions extend in a second direction [figure 3, “24” extends in a second direction], and
the plurality of transmissive portions and the plurality of first micro portions are alternately arranged [figure 3, the micro portions “24” and the spacing (transmissive portions) are alternately arranged], wherein each of the first micro portions has a width in a first direction 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the viewing angle control device of Ozawa  to have the plurality of first polarizing portions extend in a second direction, and the plurality of transmissive portions and the plurality of first polarizing portions are alternately arranged, wherein each of the first polarizing portions has a width in the first direction and a height in a direction perpendicular to the first direction and the second direction, and a ratio of the height to the width of each of the first polarizing portions is greater than 1, as taught by Cok, in order to increase the transparency of the viewing angle control device in the height dimension (Cok, paragraph 4).
As to claim 3, Ozawa, as modified by Cok, discloses the viewing angle control device according to claim 1, further comprising:
a plurality of second polarizing portions [Cok, figure 7, “23B”], wherein the plurality of second polarizing portions and the plurality of transmissive portions are alternately arranged along the second direction [Cok, figure 7, “23B” and the spacing are alternately arranged along the vertical direction], and the plurality of second polarizing portions extend in the first direction [Cok, figure 7, “23B” extend in the lateral direction]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 4, Ozawa, as modified by Cok, discloses the viewing angle control device according to claim 3, wherein the plurality of first polarizing portions have a first transmission 
As to claim 5, Ozawa, as modified by Cok, discloses the viewing angle control device according to claim 1, wherein the viewing angle control device has a light entrance surface, each of the first polarizing portions has a plurality of polarizing patterns, and orthographic projections of the plurality of polarizing patterns on the light entrance surface overlap each other [Ozawa, figure 2, first polarizing portions with patterns “18” and “20”, orthographic projections of “18” and “20” overlap each other].
As to claim 8, A display apparatus [abstract, liquid crystal display device] comprising a viewing angle control device [figure 2, “18” and “20”] and a display panel [figure 2, display panel “14” and “36”], wherein 
the viewing angle control device comprises a plurality of first polarizing portions [figure 2, the parts that change the polarization of the light] and a plurality of transmissive portions [figure 2, the transmissive space between the polarization parts], wherein 
the plurality of first polarizing portions are arranged along a first direction [figure 2, the plurality of first polarizing portions are arranged along a lateral direction], and 
the display panel overlaps the viewing angle control device, and the display panel is provided with a polarizer on one side facing the viewing angle control device [figure 2, “36” on one side facing “20”], wherein the plurality of first polarizing portions have a first transmission axis [figure 2, first transmission axis of “20” and “18”], the polarizer has a second transmission axis [figure 2, second transmission axis]. 

the plurality of transmissive portions and the plurality of first polarizing portions are alternately arranged, wherein each of the first polarizing portions has a width in the first direction and a height in a direction perpendicular to the first direction and the second direction, and a ratio of the height to the width of each of the first polarizing portions is greater than 1.
Cok teaches a viewing angle control device [figures 1 and 3, “5” comprises a plurality of first micro portions “24”] comprising a plurality of first micro portions extend in a second direction [figure 3, “24” extends in a second direction], and
the plurality of transmissive portions and the plurality of first micro portions are alternately arranged [figure 3, the micro portions “24” and the spacing (transmissive portions) are alternately arranged], wherein each of the first micro portions has a width in a first direction [figure 1, “24” has a width “W”] and a height in a direction perpendicular to the first direction and the second direction [figure 1, “24” has a height “D” in a direction perpendicular to the first direction and the second direction], and a ratio of the height to the width of each of the first micro portions is greater than 1 [figure 1, “D” is greater than width “W”, abstract].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the viewing angle control device of Ozawa  to have the plurality of first polarizing portions extend in a second direction, and the plurality of transmissive portions and the plurality of first polarizing portions are alternately arranged, wherein each of the first polarizing portions has a width in the first direction and a height in a direction perpendicular to the first direction and the second direction, and a ratio of the height to the width of each of the first polarizing portions is greater than 1, as taught by Cok, in order to 
Ozawa, as modified by Cok, discloses the claimed invention except for the first transmission axis is perpendicular to the second transmission axis. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the first transmission axis perpendicular to the second transmission axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 9, Ozawa, as modified by Cok, discloses the display apparatus according to claim 8, further comprising: 
an electrically controlled viewing angle switch device [Ozawa, figures 2-3, “16”, “32” and “23” overlapping viewing angle control device “18” and “20” and located between “18” and “20” and display panel “14” and “36”] overlapping the viewing angle control device and located between the display panel and the viewing angle control device, wherein the electrically controlled viewing angle switch device comprises a liquid crystal layer [Ozawa, figure 3, liquid crystal layer “16”] and at least two electrode layers disposed on two opposite sides of the liquid crystal layer [figure 3, electrodes “32” and “23” disposed on two opposite sides of “16”] or at least one electrode layer disposed on one side of the liquid crystal layer.
As to claim 10, Ozawa, as modified by Cok, discloses the display apparatus according to claim 9, wherein the liquid crystal layer comprises a twisted nematic liquid crystal [Ozawa, figure 2, paragraph 34, liquid crystal layer are twisted, paragraph 35, the transmissive display is a TN display], and an absolute value of a voltage difference between the electrode layers is greater 
Ozawa, as modified by Cok, discloses the claimed invention except for the absolute value of a voltage difference between the electrode layers is less than a maximum operating voltage difference of the liquid crystal layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the absolute value of a voltage difference between the electrode layers less than a maximum operating voltage difference of the liquid crystal layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Cok, as applied to claim 1 above, further in view of Kawanishi et al. (US. Pub. No. 2004/0233350, hereinafter “Kawanishi”). 
As to claim 2, Ozawa, as modified by Cok, discloses the viewing angle control device according to claim 1.
Ozawa, as modified by Cok, does not disclose a difference in a refractive index between the first polarizing portion and the transmissive portion in a wavelength range of 400 nm to 700 nm is less than 0.3.
Kawanishi teaches a difference in a refractive index between a first polarizing portion and a transmissive portion in a wavelength range of 400 nm to 700 nm is less than 0.3 [paragraph 21, the difference in the refractive index of the light-transmitting fine particles and that of the light-transmitting resin is from 0.02 to 0.15, paragraph 179, the wavelength of visible ray, which is the value in the range of from 450 to 650 nm].
.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Cok, as applied to claim 1 above, further in view of Lauters et al. (US. Pub. No. 2015/0009563, hereinafter “Lauters”). 
As to claim 6, Ozawa, as modified by Cok, discloses the viewing angle control device according to claim 5.
 Ozawa, as modified by Cok, does not disclose wherein areas of the orthographic projections of the plurality of polarizing patterns on the light entrance surface gradually increase or gradually decrease in a direction away from the light entrance surface.
Lauters teaches areas of an orthographic projections of a plurality of patterns on a light entrance surface gradually increase or gradually decrease in a direction away from the light entrance surface [figure 1, areas of the orthographic projections of patterns “210” gradually increase in the direction away from the light entrance surface].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the viewing angle control device of Ozawa  to have the areas of the orthographic projections of the plurality of polarizing patterns on the 
As to claim 7, Ozawa, as modified by Cok, discloses the viewing angle control device according to claim 1, wherein the viewing angle control device has a light entrance surface, wherein the plurality of first polarizing portions have a first surface and a second surface which are not covered by the plurality of transmissive portions [Ozawa, figure 2, the top and bottom surfaces of “20” which are not covered by the spacing portions].
Ozawa, as modified by Cok, does not disclose orthographic projections of the first surface and the second surface, which are opposite to each other, on the light entrance surface do not completely overlap each other [figure 1, orthographic projections of the top and bottom surfaces of “210” do not completely overlap each other].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the viewing angle control device of Ozawa  to have orthographic projections of the first surface and the second surface, which are opposite to each other, on the light entrance surface do not completely overlap each other, as taught by Lauters, in order to heighten privacy (Lauters, paragraph 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622